                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

Curtis Al'Shahld,
                                                 Case No. 2:18-cv-33
      Plaintiff,
                                                 Judge Michael H. Watson
      V.

                                                 Chief Magistrate Judge Deavers
Stuart Hudson, et al.,

       Defendants.

                                 OPINION AND ORDER


       On January 29, 2020, Chief Magistrate Judge Deavers issued an Order and

Report and Recommendation ("R&R") denying Plaintiffs motion to strike, denying

Plaintiffs motion for leave to file an amended complaint, and recommending that

Plaintiffs motion for summary judgment be denied. R&R, EOF No. 50.

       Chief Magistrate Judge Deavers notified the parties of their right to file objections

to the R&R pursuant to 28 U.S.C. § 636(b)(1). Id. at 13. She also specifically advised

the parties that the failure to object to the R&R within fourteen days would result in a

waiver of both the right to de novo review by the District Judge and the right to appeal

the decision of the District Court adopting the R&R. Id.

       The deadline for filing such objections has passed, and no objections were filed.

Having received no objections, the R&R is ADOPTED. Plaintiffs motion for summary
judgment, ECF No. 27, is DENIED in accordance with the R&R.

       IT IS SO ORDERED.

                                          Isl Michael H. Watson
                                          MICHAEL H. WATSON, JUDGE
                                          UNITED STATES DISTRICT COURT
